Title: To Thomas Jefferson from Gouverneur Morris, 6 April 1792
From: Morris, Gouverneur
To: Jefferson, Thomas


          
            Dear Sir
            London 6 April 1792
          
          I had the Honor to receive (this morning) your favor of the twenty third of January with its Enclosures, excepting the Cypher which seems accidentally to have been omitted in making up your Dispatches, or perhaps it has been put by Mistake in the Letter directed to Mr. Short which at Mr. Johnsons Request I have taken Charge of. I shall deliver it as speedily as may be, intending to make my Arrangements for leaving this City as soon as the present Hollidays are over.
          Nothing can be more just than your Observations respecting the Propriety of preserving Silence as to the Government of France; and they are peculiarly applicable to the present state of Things in that Country. Changes are now so frequent, and Events seem fast ripening to such awful Catastrophe, that no Expressions on the Subject, however moderate, would be received with Indifference.
          Feeling with you the Importance of our commercial Connections I shall of Course bend all my Attention to establish and extend them. Permit me to entreat, my dear Sir, that you will send me all the Informations which can be collected on the Subject. If at the same Time you could favor me with the particular Points which it is desired to carry I shall feel myself more at Ease than in a general Pursuit which may perhaps be directed to Objects less important than I may suppose them.
          I thank you for the accurate Statement you have been so kind as to  make respecting my Salary &ca. and you may rely that I shall exactly conform to your Wishes on that Head. And I take this opportunity to say that you will never receive from me any Observations respecting the Amount. If it proves insufficient I will supply the Want from my own Funds, as far as they will permit, and the Ballance must be made up by Retrenchment.
          As you have yourself ran thro the Career which I am now about to commence you know much better than I do the Importance of early Information and therefore I feel more Confidence in acting under you than I should in any other Situation. If you would kindly afford me your good Counsel it would confer a great Obligation. Pardon me I pray you one Observation. The Distance of America is such that probable Events are almost of equal Importance with those which have actually happened because Measures must be squared in some Degree to the one as much as to the other. You will from hence infer my Desire to know on some Subjects the best Opinion which can be form’d, and I am sure I cannot better address myself for that Purpose than to you.
        